    Case 19-44655-mxm13 Doc 14 Filed 11/18/19                             Entered 11/18/19 13:34:42            Page 1 of 15
DAVIS, ERMIS & ROBERTS, P.C.
1010 N. Center, Suite 100
Arlington, Texas 76011



Bar Number: 00793588
Phone: (817) 265-8832

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Kathryn Jean Ray                           xxx-xx-7754             §          Case No:     19-44655-MXM-13
       1018 Indian Hills Drive                                            §
                                                                                     Date:        11/13/2019
       Grand Prairie, TX 75051                                            §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $275.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $16,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                             Entered 11/18/19 13:34:42                 Page 2 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:

          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $275.00       per month, months    1       to   60    .

          For a total of    $16,500.00      (estimated " Base Amount ").

          First payment is due     12/13/2019       .

          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To         DAVIS, ERMIS & ROBERTS, P.C.         , total:                  $3,700.00     ;
      $490.00   Pre-petition;    $3,210.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                            Entered 11/18/19 13:34:42               Page 3 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                           Entered 11/18/19 13:34:42               Page 4 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Arbor Professional Solutions                                 2018 Kia Niro                                                      $23,251.00

Legacytxs Bk Fka Vp Bk                                       1018 Indian Hills Drive, Grand Prairie, TX 75051                  $147,741.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                        $11,464.98       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acceptance Now                                                        $0.00
Acceptance Now                                                        $0.00
Ally Financial                                                        $0.00
Ally Financial                                                        $0.00
American Airlines FCU                                                 $0.00
American Airlines FCU                                                 $0.00
Americorfund                                                          $0.00
Amex                                                              $1,340.00
Amex                                                              $1,127.00
Arbor Professional Solutions                                     $10,259.00
Arbor Professional Solutions                                      $2,997.00
Arbor Professional Solutions                                          $0.00
Arbor Professional Solutions                                          $0.00
Barclays Bank Delaware                                                $0.00
Baylor Medical Center at Irving                                     $100.00

                                                                Page 4
    Case 19-44655-mxm13 Doc 14 Filed 11/18/19      Entered 11/18/19 13:34:42         Page 5 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


BTDI JV LLP                                  $325.60
Capital One                                $3,297.00
Capital One                                $1,871.00
Capital One                                $1,462.00
Capital One Auto Finance                         $0.00
Citibank North America                     $2,024.00
Comenity Bank/Lane Bryant                    $532.00
Comenity Bank/Torrid                             $0.00
Conns HomePlus                                   $0.00
Credit One Bank                                  $0.00
Credit Systems International, Inc          $1,077.00
Cynthia P. Galt, PHD                       $2,125.00
David B Serota MDPA                        $2,250.00
Department of Education/Nelnet                  ($1.00)
Department of Education/Nelnet                  ($1.00)
DHC Services, Inc.                           $344.16
Evergreen Management Energy                $1,077.00
FedLoan Servicing                        $131,936.00
First Baptist Medical Center , LLC        $75,224.80
Fixd Services                              $4,404.71
Ford Motor Credit                                $0.00
Frontera Strategies LP                     $7,186.50
Health Texas Provider Network                $339.24
Internal Revenue Service                   $2,641.30 Bifurcated portion of priority claim
John H Alexander                          $13,000.00
Kia Motors Finance                               $0.00
LVNV Funding/Resurgent Capital             $3,305.00
LVNV Funding/Resurgent Capital             $2,541.00
Merrick Bank/CardWorks                           $0.00
Navient                                          $0.00
Navient                                          $0.00
Navient                                          $0.00
Nebraska Furniture Mart                    $2,956.00
Nelnet Loans                                     $0.00
Nelnet Loans                                     $0.00
Paypal                                     $2,564.27
Professional Finance Company, Inc.              $74.00
RentPayment                                      $0.00
Syncb/PPC                                  $2,641.00
Synchrony Bank/Amazon                      $2,655.00
Synchrony Bank/Walmart                           $0.00
Synchrony/Ashley Furniture Homestore             $0.00
Target                                     $1,968.00
TX Health Resources, PPC                     $100.00
US Dept of Education                             $0.00


                                          Page 5
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                              Entered 11/18/19 13:34:42                Page 6 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


US Dept of Education                                                      $0.00
US Dept of Education                                                      $0.00
Zwicker & Associates                                                 $1,008.00

TOTAL SCHEDULED UNSECURED:                                        $286,750.58
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.




                                                                   Page 6
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                              Entered 11/18/19 13:34:42                Page 7 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.




                                                                   Page 7
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                             Entered 11/18/19 13:34:42               Page 8 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.




                                                                  Page 8
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                             Entered 11/18/19 13:34:42                Page 9 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.




                                                                  Page 9
     Case 19-44655-mxm13 Doc 14 Filed 11/18/19                          Entered 11/18/19 13:34:42                Page 10 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                Page 10
   Case 19-44655-mxm13 Doc 14 Filed 11/18/19                           Entered 11/18/19 13:34:42                Page 11 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Craig D. Davis
Craig D. Davis, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Craig D. Davis                                                        00793588
Craig D. Davis, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
   Case 19-44655-mxm13 Doc 14 Filed 11/18/19                         Entered 11/18/19 13:34:42                   Page 12 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 18th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 18, 2019                                        /s/ Craig D. Davis
                                                                          Craig D. Davis, Debtor's(s') Counsel

Acceptance Now                                   Americorfund                                      Arbor Professional Solutions
xxxxxxxxxxxxxxxxxxxx0144                         xx6240                                            xxxxx0001
Attn: Bankruptcy                                 18200 Von Karman                                  Attn: Bankruptcy Dept
5501 Headquarters Drive                          Irvine, CA 92612                                  2090 S. Main St
Plano, TX 75024                                                                                    Ann Arbor, MI 48103


Acceptance Now                                   Amex                                              Arbor Professional Solutions
xxxxxxxxxxxxxxxxxxxx0035                         xxxxxxxxxxxx2273                                  xxxxx0000
Attn: Bankruptcy                                 Correspondence/Bankruptcy                         Attn: Bankruptcy Dept
5501 Headquarters Drive                          PO Box 981540                                     2090 S. Main St
Plano, TX 75024                                  El Paso, TX 79998                                 Ann Arbor, MI 48103


Ally Financial                                   Amex                                              Attorney General of Texas CSD
xxxxxxxx1835                                     xxxxxxxxxxxx8723                                  2001 Beach Street, Ste. 700
Attn: Bankruptcy Dept                            Correspondence/Bankruptcy                         Fort Worth, TX 76103
PO Box 380901                                    PO Box 981540
Bloomington, MN 55438                            El Paso, TX 79998


Ally Financial                                   Arbor Professional Solutions                      Attorney General Office
xxxxxxxx2858                                     xxxxx0003                                         400 S. Zang Blvd., Ste. 1100
Attn: Bankruptcy Dept                            Attn: Bankruptcy Dept                             Dallas, TX 75208-6646
PO Box 380901                                    2090 S. Main St
Bloomington, MN 55438                            Ann Arbor, MI 48103


American Airlines FCU                            Arbor Professional Solutions                      Attorney General Office
xxxxxxxxx0002                                    xxxxx0002                                         400 South Zang Blvd. Ste 1100
Attn: Bankruptcy                                 Attn: Bankruptcy Dept                             Dallas, Texas 75208
POB 619001 MD 2100                               2090 S. Main St
DFW Airport, TX 75261                            Ann Arbor, MI 48103


American Airlines FCU                            Arbor Professional Solutions                      Barclays Bank Delaware
xxxxxxxxx0001                                    xxxxx0604                                         xxxxxxxxxxx6628
Attn: Bankruptcy                                 Attn: Bankruptcy Dept                             Attn: Correspondence
POB 619001 MD 2100                               2090 S. Main St                                   PO Box 8801
DFW Airport, TX 75261                            Ann Arbor, MI 48103                               Wilmington, DE 19899




                                                              Page 12
   Case 19-44655-mxm13 Doc 14 Filed 11/18/19         Entered 11/18/19 13:34:42     Page 13 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


Baylor Medical Center at Irving   Comenity Bank/Lane Bryant              Department of Education/Nelnet
xxxxx7936                         xxxxxxxxxxxx9676                       xxxxxxxxxxx1659
PO Box 841590                     Attn: Bankruptcy                       Attn: Claims
Dallas, TX 75284-1590             PO Box 182125                          PO Box 82505
                                  Columbus, OH 43218                     Lincoln, NE 68501


Blalack & Williams                Comenity Bank/Torrid                   DHC Services, Inc.
xxxx4337                          xxxxxxxxxxxx5861                       xxxxxxxxx/xxx2891
4851 LBJ Fwy, Ste.750             Attn: Bankruptcy                       P.O. Box 830808
Dallas, TX 75244                  PO Box 182125                          Richardson, TX 75083-0808
                                  Columbus, OH 43218


BTDI JV LLP                       Conns HomePlus                         Evergreen Management Energy
3900 Junius St. #$100             xxxxx6931                              xxxxx129-9
Dallas, TX 75246                  Attn: Bankruptcy                       P.O. Box 660305
                                  2445 Technology Forest Blvd, Bldg 4,   Dallas, Tx 75266-0305
                                  Ste
                                  The Woodlands, TX 77381

Capital One                       Credit One Bank                        FedLoan Servicing
xxxxxxxxxxxx5153                  xxxxxxxxxxxx0246                       xxxxxxxxxxxxx0002
Attn: Bankruptcy                  ATTN: Bankruptcy Department            Attn: Bankruptcy
PO Box 30285                      PO Box 98873                           PO Box 69184
Salt Lake City, UT 84130          Las Vegas, NV 89193                    Harrisburg, PA 17106


Capital One                       Credit Systems International, Inc      First Baptist Medical Center , LLC
xxxxxxxxxxxx2990                  xxxxx3376                              8111 Meadow Rd.
Attn: Bankruptcy                  Attn: Bankruptcy                       Dallas, TX 75231
PO Box 30285                      PO Box 1088
Salt Lake City, UT 84130          Arlington, TX 76004


Capital One                       Cynthia P. Galt, PHD                   Fixd Services
xxxxxxxxxxxx2263                  xxy000                                 x5862
Attn: Bankruptcy                  POB 703772                             4514 Travis St., Ste. 200
PO Box 30285                      Dallas, TX 75370                       Dallas, TX 75205
Salt Lake City, UT 84130


Capital One Auto Finance          David B Serota MDPA                    Ford Motor Credit
xxxxxxxxxxxxx1001                 4700 Alliance Blvd.                    xxxx1998
Attn: Bankruptcy                  Plano, TX 75093                        National Bankruptcy Service Center
PO Box 30285                                                             PO Box 62180
Salt Lake City, UT 84130                                                 Colorado Springs, CO 80962


Citibank North America            Department of Education/Nelnet         Frontera Strategies LP
xxxxxxxxxxxx7703                  xxxxxxxxxxx1559                        5000 Riverside Dr. #300
Citibank SD MC 425                Attn: Claims                           Irving, TX 75039
5800 South Corp Place             PO Box 82505
Sioux Falls, SD 57108             Lincoln, NE 68501




                                              Page 13
   Case 19-44655-mxm13 Doc 14 Filed 11/18/19     Entered 11/18/19 13:34:42   Page 14 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


Frontline Asset Strategies      INTERNAL REVENUE SERVICE            Moss Law Firm, P.C.
xxxxxxxxxxxx1349                PO BOX 7346                         xxxx # xxxx-xx246G
PO Box 960013                   PHILADELPHIA, PA 19101-7346         P.O. Box 3340
Orlando, FL 32896-0013                                              Lubbock, TX 79452-3340



Health Texas Provider Network   John H Alexander                    Navient
xxxxx2024                       11970 N. Central Expwy #600         xxxxxxxxxxxxxxxxxxx0905
PO Box 842727                   Dallas, TX 75243                    Attn: Bankruptcy
Dallas, TX 75284-2727                                               PO Box 9640
                                                                    Wilkes-Barre, PA 18773


HUD                             Kathryn Jean Ray                    Navient
451 7th Street Southwest        1018 Indian Hills Drive             xxxxxxxxxxxxxxxxxxx1012
Washington, DC 20410            Grand Prairie, TX 75051             Attn: Bankruptcy
                                                                    PO Box 9640
                                                                    Wilkes-Barre, PA 18773


HUD                             Kia Motors Finance                  Nebraska Furniture Mart
451 7th ST. SOUTHWEST           xxxxxx9233                          xxxxxxx7REV
WASHINGTON, DC 20410            Attn: Bankruptcy                    Attn: Collections
                                PO Box 20825                        PO Box 2335
                                Fountain Valley, CA 92728           Omaha, NE 68103


Internal Revenue Service        Legacytxs Bk Fka Vp Bk              Nelnet Loans
Centralized Insolvency          xxx1173                             xxxxxxxxxxx2174
P.O. Box 7346                                                       Attn: Bankruptcy Claims
Philadelphia, PA 19101-7346                                         PO Box 82505
                                                                    Lincoln, NE 68501


Internal Revenue Service        LVNV Funding/Resurgent Capital      Nelnet Loans
P.O. Box 7346                   xxxxxxxxxxxx1349                    xxxxxxxxxxx2274
Philadelphia, PA 19101-7346     Attn: Bankruptcy                    Attn: Bankruptcy Claims
                                PO Box 10497                        PO Box 82505
                                Greenville, SC 29603                Lincoln, NE 68501


INTERNAL REVENUE SERVICE        LVNV Funding/Resurgent Capital      Paypal
SPECIAL PROCEDURES STAFF        xxxxxxxxxxxx0246                    xxxxxxxxxx@xxxxo.com
1100 COMMERCE STREET            Attn: Bankruptcy                    P.O. Box 45950
MAIL CODE 5020-DAL              PO Box 10497                        Omaha, NE 68145-0950
DALLAS, TX 75242                Greenville, SC 29603


INTERNAL REVENUE SERVICE        Merrick Bank/CardWorks              Professional Finance Company, Inc.
AUSTIN, TX 73301                xxxxxxxxxxxx2848                    xxx6665
                                Attn: Bankruptcy                    Attn: Bankruptcy
                                PO Box 9201                         PO Box 1686
                                Old Bethpage, NY 11804              Greeley, CO 80632




                                           Page 14
   Case 19-44655-mxm13 Doc 14 Filed 11/18/19      Entered 11/18/19 13:34:42   Page 15 of 15
Case No:     19-44655-MXM-13
Debtor(s):   Kathryn Jean Ray


RentPayment                      United States Trustee               Zwicker & Associates
xxxx4879                         1100 Cmmerce St., Rm 976            xxxx-xxxxxx-x2005
Attn: Bankruptcy                 Dallas, TX 75242-0996               P.O. Box 650448
2121 N California Rd Ste 400                                         Dallas, TX 75265-0448
Walnut Creek, CA 94596


Syncb/PPC                        US Dept of Education
xxxxxxxxxxxx4677                 xxxxxxxxxxx8761
Attn: Bankruptcy                 Attn: Bankruptcy
PO Box 965060                    PO Box 16448
Orlando, FL 32896                Saint Paul, MN 55116


Synchrony Bank/Amazon            US Dept of Education
xxxxxxxxxxxx1349                 xxxxxxxxxxx8861
Attn: Bankruptcy                 Attn: Bankruptcy
PO Box 965060                    PO Box 16448
Orlando, FL 32896                Saint Paul, MN 55116


Synchrony Bank/Walmart           US Dept of Education
xxxxxxxxxxxx5089                 xxxxxx7541
Attn: Bankruptcy                 Attn: Bankruptcy
PO Box 965060                    PO Box 16448
Orlando, FL 32896                Saint Paul, MN 55116


Synchrony/Ashley Furniture       VA Regional Office
Homestore                        One Veterans Plaza
xxxxxxxxxxxx2904                 701 Clay Ave
Attn: Bankruptcy                 Waco, TX 76799
PO Box 965060
Orlando, FL 32896

Target                           VA Regional Office
xxxxxxxxxxxx2570                 One Veterans Plaza
Attn: Bankruptcy                 701 Clay Av.
PO Box 9475                      Waco, Texas 76799
Minneapolis, MN 55440


Timothy Truman                   William T. Neary
6851 N.E. Loop 820               Office of the US Trustee
Suite 300                        1100 Commerce St., Rm 9C60
N. Richland Hills, Texas 76180   Dallas, TX 75242



TX Health Resources, PPC         WILLIAM T. NEARY
xxxxx2108                        OFFICE OF THE US TRUSTEE
P.O. Box 733546                  1100 COMMERCE ST, RM 9C60
Dallas, TX 75373-3546            DALLAS, TX. 75242




                                           Page 15
